DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/24/2021 has been entered.  Claims 1-2, 4-11 and 13-20 remain pending in the present application.
Claim Objections
Claims 4-5 and 13 are objected to because of the following informalities:  Claims 4-5 depend from claim 3 which has been canceled and claim 13 depends from claim 12 which has been canceled.  It is suggested that the Applicant amend claims 4-5 to depend from claim 1 and amend claim 13 to depend from claim 11 to correct this issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney US 2004/0206855 (hereinafter Caveney).

    PNG
    media_image1.png
    636
    644
    media_image1.png
    Greyscale

Re. Cl. 19, Caveney discloses: A hose retainer assembly (Fig. 1) configured to support individual hoses from a plurality of hoses (see 34 and 38, Fig. 1), the hose retainer comprising: a first apparatus (30, Fig. 1) comprising a first conduit (see Fig. 1-2, portion where 38 is received under 36) for receiving a first hose from the plurality of hoses (see 38, Fig. 1-2) and a first surface (bottom surface of hub 42, Fig. 3) having a first plurality of protrusions (50, Fig. 3) extending from at least a portion of the (see Fig. 3); a second apparatus (28, Fig. 1) comprising a second conduit for receiving a second hose (see Fig. 1-2, portion where 34 is received under 32) from the plurality of hoses (see Fig. 1-2) and a second surface (52, Fig. 3) having a second plurality of protrusions (see annotated figure 3, protrusions which form slot 44) extending from at least a portion of the second surface (see annotated figure 3), wherein the first plurality of protrusions and the second plurality of protrusions interlock (see Fig. 1); and Attorney Docket No. P29505-US-PRTa loop (36, Fig. 2) engaging a first groove (see 46, Fig. 3 and shown schematically in Fig. 1-2 or where the cable ties (32 and 36) pass through as shown in Fig. 1-2) on a first outer surface of the first apparatus and a second groove on a second outer surface of the second apparatus (see Fig. 1-2, the loop 36 fits within aligned 46s to secure the two apparatuses together), the loop securing the first apparatus with the second apparatus (see Fig. 1-2), wherein the first groove includes a channel deeper than adjacent portions of the first outer surface and the second groove includes a channel deeper than adjacent portions of the second outer surface (see Fig. 3, the grooves where the cable ties 32/36 pass through as shown in Figs. 1-3 have a depth extending all the way through to enable the cable ties to pass whereas adjacent portions (seen in annotated figure 3) do not have any depth since the channel is not included in that portion of the outer surface).
Re. Cl. 20, Caveney discloses: the first plurality of protrusions are radially spaced about a first central axis (see annotated figure 3); and the second plurality of protrusions are radially spaced about a second central axis (see annotated figure 3), wherein the first central axis and the second central axis align when the first plurality of (see Fig. 1-2, when assembled, the two axes would align vertically).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feige US 2011/0226913 (hereinafter Feige) in view of Homner US 8829353 (hereinafter Homner).
Re. Cl. 1, Feige discloses: A hose retainer (Fig. 11-12) configured to support individual hoses from a plurality of hoses (see Fig. 11-12, 10s), the hose retainer comprising: a first apparatus (upper 1, Fig. 11) comprising a first conduit (see Fig. 11, where 10 is located) for receiving a first hose from the plurality of hoses (see Fig. 11), the first conduit extending in a first plane (horizontally in Fig. 11); a first groove (created by 13 on the right in Fig. 1 on the lower 1 in Fig. 11) on a first outer surface of the first apparatus (see Fig. 1 and 11); and a second apparatus (lower 1, Fig. 11) comprising a second conduit (where 10 is located in Fig. 11) for receiving a second hose from the plurality of hoses (see 10, Fig. 11), the second conduit extending in a second plane (see Fig. 11, horizontally in Fig. 11 below the first plane); a second groove (created by 13 on the right in Fig. 1 on the upper 1 in Fig. 11) on a second outer surface of the second apparatus (see Fig. 1 and 11); the first groove and the second groove are independently movable with respect to each other (see Fig. 10-11, it is the Examiner’s position that the grooves are movable with respect to each other in a rotational aspect since the connection between 7 and 5 would enable relative rotation and also they are independently movable with respect to each other in a vertical assembly/disassembly direction shown in Fig. 10) and align (see Fig. 11-12).
Re. Cl. 4, Feige discloses: the first groove and the second groove are configured to engage a loop, the loop capable of constricting (see Fig. 1-2 and 11-12, due to the spacing of 13 within the device 1, the grooves are configured to engage or have a loop pass through which would constrict or flex the 13s).
Re. Cl. 5, Feige discloses: the first outer surface comprises a plurality of first grooves, and the second outer surface comprises a plurality of second grooves (see grooves created by 13 on both sides in Fig. 1).
Re. Cl. 8, Feige discloses: the first conduit comprises a first detent (see 13c on the upper 1 in Fig. 11) for retaining the first hose; and the second conduit comprises a second detent for retaining the second hose (see 13c on the lower 1 Fig. 11).
Re. Cl. 10, Feige discloses: one or more of the first conduit and the second conduit is partially exposed (see Fig. 1-2, having open ends and therefore they are exposed).
Re. Cl. 11, Feige discloses: A hose retainer (Fig. 11) configured to support individual hoses from a plurality of hoses (see 10s, Fig. 11-12), the hose retainer comprising: a first apparatus (upper 1, Fig. 11) comprising a first conduit for receiving a first hose from the plurality of hoses (see interior space where upper 10 is located, Fig. 11), the first conduit partially exposed on a first outer surface (see Fig. 11, the conduit has opened and therefore is partially exposed); a first groove (created by 13 on the right in Fig. 1 on the lower 1 in Fig. 11) on a first outer surface of the first (see Fig. 1 and 11); and a second apparatus (lower 1, Fig. 11) comprising a second conduit for receiving a second hose from the plurality of hoses (see Fig. 11, interior space where lower 10 is received); a second groove (created by 13 on the right in Fig. 1 on the upper 1 in Fig. 11) on a second outer surface of the second apparatus (see Fig. 1 and 11); the first groove and the second groove are independently movable with respect to each other (see Fig. 10-11, it is the Examiner’s position that the grooves are movable with respect to each other in a rotational aspect since the connection between 7 and 5 would enable relative rotation and also they are independently movable with respect to each other in a vertical assembly/disassembly direction shown in Fig. 10) and align (see Fig. 11-12).
Re. Cl. 13, Feige discloses: the first groove and the second groove are configured to engage a loop, the loop securing the first apparatus with the second apparatus (see Fig. 1-2 and 11-12, due to the spacing of 13 within the device 1, the grooves are configured to engage or have a loop pass through which would join the two together).
Re. Cl. 14, Feige discloses: the first outer surface and comprises a plurality of first grooves and the second outer surface comprises a plurality of second grooves (see grooves created by 13 on both sides in Fig. 1).
Re. Cl. 17, Feige discloses: the first conduit comprises a detent (see 13c on the upper 1 in Fig. 11) for retaining the first hose; and the second conduit comprises a second detent for retaining the second hose (see 13c on the lower 1 Fig. 11).
Re. Cls. 1-2, 6, 11, and 15, Feige does not disclose further comprising a first plurality of protrusions radially spaced about a first central axis, the first plurality of (Fig. 1) which includes a plurality of apparatuses (5b, 4, 32 and 2, Fig. 1) which are stacked one on top of another (see Fig. 1).  Re. Cls. 1 and 11, Homner discloses a first apparatus (4, Fig. 1) which includes a first plurality of protrusions (see 9, Fig. 3, but located on the bottom of 4 as discussed in Col. 2, Lines 50-56) radially spaced about a first central axis (central axis passing upwards through the center of 4), the first plurality of protrusions protruding from a first surface (see Fig. 1, from bottom of 4); and a second apparatus (3B, Fig. 1) further comprising a second plurality of protrusions radially spaced about a second central axis (elements 9 on upper surface of 3B; as shown in 3A), the second plurality of protrusions protruding from a second surface (upper surface of 3A Fig. 3b); wherein the first plurality of protrusions and the second plurality of protrusions interlock (Col. 2, Lines 50-56).  Re. Cl. 6 and 15, the first plurality of protrusions interlock in a plurality of positions (Col. 2, Lines 46-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Feige device to include the protrusions of Homner since Homner stats that the modification enables the user to select positions of the devices and then fix them in those positions (Col. 2, Lines 60-67).  Such a modification would enable the user to effectively route or guide certain cables on selected paths.  
Re. Cls. 1-2 and 11, it is the Examiner’s position that the proposed combination would result in a device where the first and second grooves align when the first and second plurality of protrusions interlock and aligns the central axes when the protrusions interlock as claimed.  Firstly, having the first and second grooves aligned is a feature which is disclosed by Feige as can be seen in Fig. 11-12.  The grooves on the outer sides of Feige align vertically.  By modifying the Feige device to include the Homner interlocking protrusions, such a configuration would be maintained by setting the protrusions at intervals that would enable the configuration which would have been recognized by one of ordinary skill in the art.  Furthermore, the combination of Feige in view of Homner would have the protrusions spaced around vertically extending axes .
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feige in view of Homner as applied to claims 1-6, 8, 10-15 and 17 above, and further in view of Friedline US 2006/0090807 (hereinafter Friedline).
Re. Cls. 7 and 16, the combination of Feige in view of Homner does not disclose the first apparatus further comprises a first indicia, the first indicia indicative of a first fluid flowing through the first hose; and the second apparatus comprises a second indicia, the second indicia indicative of a second fluid flowing through the second hose. Friedline discloses a hose retainer (Fig. 19) which include various different apparatuses for supporting different hoses (see 410s).  Re. Cls. 7 and 16, Friedline discloses that it is known to use indicia which is indicative of fluid flowing through the conduit or hose (Paragraph 0057, Lines 13-17 and Claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Feige in view of Homner device to include indicia on the apparatuses as disclosed by Friedline since Friedline states that such a modification identifies a type of fluid flowing through a conduit supported (see Claim 21).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feige in view of Homner as applied to claims 1-6, 8, 10-15 and 17 above, and further in view of Bell US 2020/0099212 (hereinafter Bell).
(Paragraph 0064, Lines 5-9) but does not explicitly disclose the use of a third apparatus.   Homner discloses a third apparatus (5B, Fig. 1) and further comprising a third plurality of protrusions radially spaced about a third central axis (elements 9 located on 5B as discussed in Col. 2, Lines 50-56), the third plurality of protrusions protruding from a third surface (lower surface of 5B), the first apparatus further comprising a fourth plurality of protrusions (elements 8 on the top of 4, Fig. 1 and Col. 2 Lines 50-56) protruding from a fourth surface (top of 4, Fig. 1), wherein the third plurality of protrusions and the fourth plurality of protrusions interlock (see Fig 1 and Col. 2, Lines 46-56).  The combination does not disclose the third apparatus for receiving a third hose from the plurality of hoses, the third conduit extending in a third plane. Bell discloses a hose retainer (61-1, Fig. 6) which includes three identical apparatuses (see 10a-1, 10a-2, 10a-3, Fig. 6) stacked on top of one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have three of the apparatuses of the combined Feige in view of Homner device as disclosed by Bell to enable the user to support an additional hose above the first two which would help organizing more hoses within a use environment.
Re. the limitation “the third apparatus comprising a third conduit for receiving a third hose from the plurality of hoses, the third conduit extending in a third plane,” it is the Examiner’s position that the limitation is met by Feige as applied to claim 1 and including a third apparatus of Feige would meet this limitation in the same manner as discussed above.  In other words, the third apparatus would have the same shape as . 
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that Caveny does not disclose the claimed invention set forth in amended claim 19, the Examiner disagrees.  It is the Applicant’s position that Caveny does not teach grooves, since it is their belief that the openings are not grooves.  The term “groove” is understood to refer to a long narrow channel or depression, given its broadest reasonable interpretation (note: definition take from www.merriam-webster.com).  As can be seen in Fig. 3 and annotated above for further clarity, the opening where the cable ties (32 and 36) extend are long narrow channels which enable the cable ties to pass therethrough.  Therefore, it is the Examiner’s position that the limitation is met by Caveny and Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that Caveny’s opening does not meet the limitation “wherein the first groove includes a channel deeper than adjacent portions of the first outer surface and the second groove includes a channel deeper than adjacent portions of the second outer surface,” the Examiner disagrees.  Applicant appears to be referring to the configuration of the grooves as illustrated in Fig. 2 where the grooves (195) have a set depth below adjacent surface.  In other words, the groove establishes a channel that is recessed or relative to adjacent surfaces, where the adjacent surfaces have a depth of zero.  It is the Examiner’s position that the Caveny device meets such a 
Re. Applicant’s argument that Fiege does not disclose “where the first groove and the second groove are independently movable with respect to one another” since they are fixed in place, the Examiner disagrees.  As set forth above, the Fiege device has stacked devices coupled together via the use of engaging elements (7, Fig. 10-12).  The engaging elements would enable movement between the two devices in two configurations in the Examiner’s position.  As discussed above and can be seen in Fig. 10, during assembly and disassembly, the grooves which are a part of the devices (1) are movable relative to one another in a vertical manner to connect (7) to (5) or remove (7) from (5).  Also, it is the Examiner’s position that the connection between (7) and (5), shown in Fig. 11, would enable the devices and their grooves to move relative to one another independently since the engagement elements (7) snap into the openings (5) and rotation would still be permitted.   Therefore, it is the Examiner’s position that the Fiege device meets the limitation of the grooves being movably independently with respect to each other and Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that Homner does not remedy the shortcomings of Fiege since it also does not disclose the limitation “wherein the first plurality of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons US 2002/0037193, Gooding US 4819897 and McSherry US 4562982 disclose known hose retainers which include various devices that stack in order to support a plurality of hoses and are particularly pertinent to Applicant’s invention.  Waters US 2018/0356007 and Lessig US 8523858 disclose known interlocking structures (e.g  protrusions/recesses and teeth) which are used within cable clamps that secure stacked apparatuses relative to one another where the supported hoses are aligned in a parallel manner which is pertinent to the amendment made by the Applicant and discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632